United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 9, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41739
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE SILVA-RAMOS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. L-02-CV-139
                    USDC No. L-00-CR-1249-ALL
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose Silva-Ramos (Silva), federal prisoner # 96260-79,

appeals the district court’s denial of his postjudgment motion

seeking a downward departure in his sentence.   Silva has appealed

from the denial of an unauthorized motion.    See United States

v. Early, 27 F.3d 140, 142 (5th Cir. 1994).   Although he

attempts, in this court, to characterize his motion as seeking

relief pursuant to 18 U.S.C. § 3582(c)(2), that statute is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41739
                                 -2-

inapplicable and does not provide a jurisdictional basis for

Silva’s motion.   See id.   Accordingly, this appeal is dismissed

for lack of jurisdiction.   See id.

     Silva’s motion to proceed in forma pauperis (IFP) on appeal

is DENIED.   Silva’s request for a certificate of appealability

(COA) is DENIED as unnecessary.

     APPEAL DISMISSED; MOTION FOR IFP DENIED; REQUEST FOR COA

DENIED AS UNNECESSARY.